         Case 2:19-cv-03647-CFK Document 14 Filed 08/25/20 Page 1 of 1




                     IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF PENNSYLVANIA

LEONARD COPES                                        :                 CIVIL ACTION

                                                     :
BARRY SMITH, et al.                                  :                 NO. 19-3647

                                                ORDER


              AND NOW, this 25th day of August                         , 2020, upon careful and

independent consideration of the pleadings and record herein, and after review of the Report and

Recommendation of Thomas J. Rueter, United States Magistrate Judge, it is hereby

                                           ORDERED

              1.      The Report and Recommendation is APPROVED and ADOPTED;

              2.      The petition for writ of habeas corpus is DENIED;

              3.      The request for an evidentiary hearing is DENIED;

              4.      The request for appointment of counsel is DENIED; and

              5.      A certificate of appealability is not granted.



                                                     BY THE COURT:

                                                      /s/ Chad F. Kenney
                                                     ___________________________
                                                     CHAD F. KENNEY,           J.
